Citation Nr: 9922842	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-06 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to service connection for Crohn's disease, renal 
hypertension, anxiety, and heart disease.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1961 to September 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1994 RO rating decision that denied service 
connection for Crohn's disease, renal hypertension, anxiety, 
and heart disease.  The Board remanded the case to the RO in 
October 1996 and March 1997 for additional action, and the 
case was returned to the Board in 1999.


REMAND

The Board remanded the case to the RO in March 1997 in order 
to return the veteran's claims folder to the examiners who 
conducted the March 1994 and December 1995 VA medical 
examinations of the veteran for review and for the 
preparation of addenda that included opinions as to the 
etiology of the veteran's Crohn's disease, hypertension, and 
heart disease, including whether it is at least as likely as 
not that any of these conditions began in service, worsened 
in service, or is due to an incident of service or to another 
disorder.  The October 1997 VA addendum notes that there is a 
genetic disposition to Crohn's disease.  This notation does 
not opine as to whether it is at least as likely as not that 
Crohn's disease began in service, worsened in service or is 
due to an incident of service or to another disorder.  The 
October 1997 addendum notes that the veteran was hypertensive 
at the time of entry into service and, assuming that the 
hypertension was renal, it could be assumed that the veteran 
had pyelonephritis prior to service, and that the veteran had 
an exacerbation of the pyelonephritis in service..  This 
opinion does not state whether it is at least as likely as 
not that renal hypertension began in service, worsened in 
service or is due to an incident of service or to another 
disorder.  The October 1997 addendum notes that the veteran 
has a history of hyperlipidemia that certainly can contribute 
to coronary heart disease.  Again, this notation does not 
provide the requested information.  Hence, the October 1997 
VA addendum is inadequate for adjudication purposes.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has held that a remand by 
the Court or the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In that case, the Court 
held that the Board erred in failing to return a VA 
examination report as inadequate where the orders in a prior 
Board remand were not complied with.

In view of the above, the case is forwarded to the RO for the 
following actions:

1.  The October 1997 VA addendum should 
be returned to the VA medical facility 
where the veteran was examined for review 
by a physician and the preparation of 
another addendum that contains opinions 
as to the etiology of the veteran's 
Crohn's disease, renal hypertension, and 
heart disease, specifically whether it is 
at least as likely as not that any of 
these conditions began in service, 
worsened in service, or are due to an 
incident of service or to another 
disorder.  The physician should support 
his or her opinions by discussing medical 
principles as applied to specific medical 
evidence in the veteran's case.  In order 
to assist the physician in providing the 
requested information, the claims folders 
must be made available to him or her and 
reviewed prior to the preparation of the 
addendum.

2.  After the above development, the RO 
should review the claims for service 
connection for Crohn's disease, renal 
hypertension, anxiety, and heart disease.  
This review should consider the 
provisions of 38 C.F.R. § 3.310(a) 
(1998).  

If action remains adverse to the veteran, an appropriate 
supplemental statement of the case should be sent to him and 
his representative.  They should be afforded an opportunity 
to respond to the supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


